Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 01/29/2021:
Claims 1-20 have been examined.
Claims 1, 11 and 20 have been amended by Applicant.
Claims 1, 11 and 20 have been further amended by Examiner.
Claims 1-20 have been allowed.


EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Aden R. Draper, Ph.D. (Reg. No.: 69,589) in a telephone interview on 02/08/2021, and in the following electronic communication on 02/10/2021. The application has been amended as follows: 
In the claims: 

1.	(Currently Amended) A method comprising:
receiving, by a network apparatus comprising a processor, memory, and a communication interface configured to communicate via at least one network, a plurality of sequences of instances of probe data, each sequence (a) comprising a plurality of instances of probe data captured by a vehicle apparatus, the sequence corresponding to a trajectory that was traveled by the vehicle apparatus along a first segment to one of two or more possible subsequent second segments and (b) comprising an indication of at least one parameter characterizing travel of the vehicle apparatus along the first segment;
grouping, by the network apparatus, the plurality of sequences of probe data into two or more groups of sequences of probe data based on a respective subsequent segment of the two or more possible subsequent segments corresponding to the respective sequence of probe data of the plurality of sequences of probe data, each group corresponding to one of the two or more possible subsequent second segments, wherein the respective subsequent segment of the two or more possible subsequent segments corresponding to the respective [[a]] sequence of probe data is the respective subsequent segment that the respective vehicle apparatus traveled 
for the first group of the two or more groups, determining, by the network apparatus, at least one representative parameter corresponding to the first segment based on the at least one parameter of the one or more sequences of the first group; and
modifying, by the network apparatus, at least one element of a data structure with the at least one representative parameter, the at least one element of the data structure corresponding at least a portion of the first segment that corresponds to a maneuver from the first segment to the first subsequent segment, wherein (a) a geographic database comprises the data structure and (b) a navigation application is configured to use at least a portion of the geographic database that comprises the data structure to perform a navigation function.

11.	(Currently Amended) An apparatus comprising at least one processor, at least one non-transitory memory storing computer program code, and at least one communications interface configured to communicate via at least one network, the computer program code configured to, when executed by the at least one processor, cause the apparatus to at least:
receive a plurality of sequences of instances of probe data, each sequence (a) comprising a plurality of instances of probe data captured by a vehicle apparatus, the sequence corresponding to a trajectory that was traveled by the vehicle apparatus along a first segment to one of two or more possible subsequent second segments and (b) comprising an indication of at least one parameter characterizing travel of the vehicle apparatus along the first segment;
group the plurality of sequences of probe data into two or more groups of sequences of probe data based on a respective subsequent segment of the two or more possible subsequent segments corresponding to the respective sequence of probe data of the plurality of sequences of probe data, each group corresponding to one of the two or more possible subsequent second segments, wherein the respective subsequent segment of the two or more possible subsequent segments corresponding to the respective [[a]] sequence of probe data is the respective subsequent segment that the respective vehicle apparatus traveled 
for the first group of the two or more groups, determine at least one representative parameter corresponding to the first segment based on the at least one parameter of the one or more sequences of the first group; and


20.	(Currently Amended) A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein with the computer-executable program code instructions comprising program code instructions configured to, when executed by a processor of an apparatus, cause the apparatus to at least: 
receive a plurality of sequences of instances of probe data, each sequence (a) comprising a plurality of instances of probe data captured by a vehicle apparatus, the sequence corresponding to a trajectory that was traveled by the vehicle apparatus along a first segment to one of two or more possible subsequent second segments and (b) comprising an indication of at least one parameter characterizing travel of the vehicle apparatus along the first segment;
 group the plurality of sequences of probe data into two or more groups of sequences of probe data based on a respective subsequent segment of the two or more possible subsequent segments corresponding to the respective sequence of probe data of the plurality of sequences of probe data, each group corresponding to one of the two or more possible subsequent second segments, wherein the respective subsequent segment of the two or more possible subsequent segments corresponding to the respective [[a]] sequence of probe data is the respective subsequent segment that the respective vehicle apparatus traveled 
for the first group of the two or more groups, determine at least one representative parameter corresponding to the first segment based on the at least one parameter of the one or more sequences of the first group; and
modify at least one element of a data structure with the at least one representative parameter, the at least one element of the data structure corresponding to at least a portion of the first segment that corresponds to a maneuver from the first segment to the first subsequent segment, wherein (a) a geographic database comprises the data structure and (b) a navigation application is configured to use at least a portion of the geographic database that comprises the data structure to perform a navigation function.


	


Response to Amendment
Double Patenting
1.	Applicant’s amendments have overcome the nonstatutory double patenting rejection from the previous Office Action.


ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Hayashi (Pub. No.: JP 2017045130A) taken either individually or in combination with other prior art of Yang (Pub. No.: US 2006/0155427A1) and Arango (Pub. No.: US 2005/0267651A1), who describe a driving support device, computer program, and driving support system capable of supporting driving of a vehicle after passing an intersection by a left turn or a right turn; a driving support device that includes: a position information acquisition section for acquiring position information of a vehicle existing in a flow-in passage of an intersection in a prescribed period; a vehicle identification section for identifying a preceding vehicle traveling ahead a self-vehicle on the basis of acquired position information; a right or left turn determination section for determining whether a preceding vehicle performs a right turn or a left turn at an intersection when the self-vehicle is to perform a right turn or a left turn at the intersection; and a self-vehicle lane change determination section for determining whether the lane of the self-vehicle is to be changed when it is determined that the preceding vehicle is to perform a right turn or a left turn.

In performing additional search in response to amended claims, the examiner was able to find the closest prior art of record, which is Wagner (Pub. No.: US 2018/0051993A1) taken either individually or in combination with other prior art of Wolfe (Pub. No.: US 2018/0274937A1), Hayashi (Pub. No.: US 2019/0241184A1), Nara (Pub. No.: US 2010/0246889A1), Niino (US Pat. No.: 10538244B2) and Sato (US Pat. No.: 8775061B2), who describe a method and system to account for improving the accuracy of a calculated position of a vehicle in transit; position measurement values for different locations collected; 

In regards to claims 1-20, Hayashi (Pub. No.: JP 2017045130A) and Wagner (Pub. No.: US 2018/0051993A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
grouping the plurality of sequences of probe data into two or more groups of sequences of probe data based on a respective subsequent segment of the two or more possible subsequent segments corresponding to the respective sequence of probe data of the plurality of sequences of probe data, each group corresponding to one of the two or more possible subsequent second segments, wherein the respective subsequent segment of the two or more possible subsequent segments corresponding to the respective sequence of probe data is the respective subsequent segment that the respective vehicle apparatus traveled after traveling the first segment;
for the first group of the two or more groups, determining at least one representative parameter corresponding to the first segment based on the at least one parameter of the one or more sequences of the first group; and
modifying at least one element of a data structure with the at least one representative parameter, the at least one element of the data structure corresponding at least a portion of the first segment that corresponds to a maneuver from the first segment to the first subsequent segment, wherein (a) a geographic database comprises the data structure and (b) a navigation application is configured to use at least a portion of the geographic database that comprises the data structure to perform a navigation function.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

/YURI KAN, P.E./Primary Examiner, Art Unit 3662